Title: From Thomas Jefferson to Reuben Lewis, 13 January 1806
From: Jefferson, Thomas
To: Lewis, Reuben


                        
                            Dear Sir
                            
                            Washington Jan. 13. 06.
                        
                        A letter from our Indian Agent at St. Louis informs me that some Osage chiefs had just arrived there who
                            assured him that just as they were leaving their nation two Ottos arrived there with a pretty direct account that Capt
                            Lewis & his party had reached that part of the Missouri near the mountains where the Indian tract leads across (in 8.
                            days march) to the Columbia, that he had there procured horses and had, with his whole party entered on the tract. in this
                            case I do not expect we shall again hear from him or of him until he gets back to St. Louis, because when he begins to
                            re-descend the Missouri, he will travel as fast as the news could come by any other conveyance. knowing the anxiety of a
                            mother in such a case, I mention this information praying you to present her my respects, & to accept yourself my
                            friendly salutations
                        
                            Th: Jefferson
                            
                        
                    